department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax org address certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated january 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you must establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals the use of your assets by your creators and the transactions with organizations controlled by them demonstrates that you operated in part for the benefit of your creators in addition these actions have caused your net_earnings to inure to the benefit of your creators these actions are in violation of the operational_test as described in sec_1_501_c_3_-1 and cause you to fail the operational_test contributions to your organization are no longer deductible under sec_170 after january 20xx you have filed taxable returns on form_1120 u s corporate_income_tax return for the year s ended december 20xx 20xx 20xx 20xx and 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service mail stop po box ogden ut date form tax_year s ended person to contact id number contact numbers telephone fax taxpayer_identification_number certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 unless you have already provided us a signed form_6018 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organizations contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it need to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication exempt_organizations appeal procedures for unagreed issues these documents also explain how to appeal an irs proposed action if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication and publication explain how to appeal an internal in lieu of letter revenue service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation services referred to in publication generally do not apply after issuance of this letter you may also request that we refer this matter for technical_advice as explained in publication and an annual revenue_procedure please contact the individual identified on the fist page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter we will notify the appropriate state officials of the revocation in accordance with sec_6104 of the code currently only certain states are eligible to receive notification of proposed revocation actions you can call the person at the heading of this letter to find out if your state is eligible to receive a notice of revocation of your tax-exempt status you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please call the contact person at the telephone number shown in the heading of this letter we need to contact you if you write please provide a telephone number and the most convenient time to call if thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination in lieu of letter department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended december explanation of items 20xx and 20xx org legend org - organization name directors dir-1 - xx - date address - address directors - dir co-1 - company issues whether the org continues to qualify as a supporting_organization as described in sec_509 of the internal_revenue_code whether the org org continues to qualify for tax exempt status per sec_2 c of the internal_revenue_code facts org was incorporated in august of 20xx as a non-profit corporation org received tax exempt status on january 20xx per sec_501 as a supporting_organization as described in sec_509 org received contributions primarily from directors directors or organizations controlled by the directors the directors contributed dollar_figure dollar_figure and dollar_figure for the tax years ended december 20xx 20xx and 20xx respectively org used the funds to invest in real_estate properties in various locations the real_estate was improved using org funds and then sold to various parties in an attempt to increase the assets of org one such property was lot address during the period may 20xx through august 20xx the directors resided in the address property on august 20xx dir-1 acting for the org board sold the address property to co- for dollar_figure with dollar_figure down and a promissory note from co-1 for the remainder co-1 is an organization that is controlled by the directors law sec_501 of the internal_revenue_code describes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 of the internal_revenue_code describes a supporting_organization as one that is organized and at all times thereafter is operated exclusively for the form acrev department of the treasury - internal_revenue_service page -1- roem 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx and 20xx benefit of to perform the functions of or to carry out the purposes of one or more c public_charities and is not controlled directly or indirectly by one or more disqualified persons other than foundation managers and other than on or more public_charities sec_4946 of the internal_revenue_code defines who is a disqualified_person one such person is a substantial_contributor to the foundation sec_507 of the internal_revenue_code defines a substantial_contributor as any person who contributed or bequeathed an aggregate amount of more than dollar_figure if such amount is more than percent of the total contributions and bequests received by the organization before the close of the taxable_year of the organization in which the contribution or bequest is received by the foundation from such person the code goes on to detail that any person who is a substantial_contributor on any date shall remain a substantial_contributor for all subsequent periods sec_507 sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 describes the operational_test as an organization will be regarded as operated exclusively for one or more exempt purposes only if purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish one or more of such exempt sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more charitable purposes unless it serves a public rather than a private interest thus to be operated for exempt purposes it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests issue taxpayer's position org agreed to the draft version of this report governments’s position form acrev department of the treasury - internal_revenue_service page -2- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx and 20xx the directors contributed dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx these amounts were in excess of dollar_figure per year and constituted percent of the contributions in each given year as such the directors are substantial contributors of org as described in sec_507 and are therefore disqualified persons per sec_4946 with regards to org the 20xx and 20xx tax years are prior to the years under examination however sec_507 provides that any person who is a substantial_contributor on any date shall remain a substantial_contributor for all subsequent periods after making the contributions listed above the directors retained control regarding how the assets were invested how those investments were managed and the amount of the contributions that went to the supported organizations this is evident by the directors ability to reside in the investment_property of org and subsequently sell the property to an organization that the directors controlled this control is in violation of sec_509 which states that a supporting_organization is not controlled directly or indirectly by one or more disqualified persons as such org no longer qualifies as a supporting_organization conclusion the org does not continues to qualify as a supporting_organization as described in sec_509 of the internal_revenue_code issue taxpayer's position org agreed to the draft version of this report government’s position as described in the government's position of issue the directors retained significant control_over the use of their contributions to org the directors lived in the property that was owned by org and sold the assets of org to co-1 that the directors control the use of org’s assets by the directors and the transactions with organizations controlled by the directors demonstrates that org operated in part for the benefit of it's creators in addition the actions have caused the net_earnings of org to inure to the benefit of private individuals these actions are in violation of the operational_test as described in the sec_1_501_c_3_-1 and form acrev department of the treasury - internal_revenue_service page -3- noon 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or org exhibit year period ended december 20xx and 20xx cause org to fail the operational_test sec_1 c - a provide that an organization must meet both an organizational and an operational_test to be exempt as an organization described in sec_501 conclusion the org does not continues to qualify for tax exempt status per sec_501 of the internal_revenue_code effective january 20xx as such the organization shall be treated as a taxable corporation and will be required to file form_1120 for all subsequent tax periods from the effective date of revocation please be aware that even with the loss of your tax exempt status your organization was still legally organization as a non-profit corporation as such your organization is required to follow the dissolution clause per your articles of incorporation when your organization terminates operations form acrev department of the treasury - internal_revenue_service page -4-
